UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7237



JAMES A. BUTLER,

                                              Plaintiff - Appellant,

          versus


J.   E.   GUNJA,   Health  Services,   Health
Administrator;   FORSTER,   PA;  SMITH,   PA;
KATHLEEN H. HAWK; JOHN DOE, sued in his
individual and official capacity; JANE DOE,
sued in her individual and official capacity;
ELAYAN; D. MILLER; T. MILLER; R. COSGROVE;
LIEUTENANT GREY; D. WILLIAMS,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (CA-01-3770-WMN)


Submitted:   February 20, 2003         Decided:     February 26, 2003


Before LUTTIG, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James A. Butler, Appellant Pro Se. Thomas Michael DiBiagio, United
States Attorney, Nadira Clarke, Special Assistant United States
Attorney, Baltimore, Maryland, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     James A. Butler appeals the district court’s order dismissing

his Bivens* claim.      We have reviewed the record and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     See Butler v. Gunja, No. CA-01-3770-WMN (D. Md.

June 12, 2002).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                           AFFIRMED




     *
       Bivens v. Six Unknown Named Agents of Fed. Bureau of
Narcotics, 403 U.S. 388 (1971).


                                  2